Citation Nr: 1141150	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  11-04 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shabnam Keyvan






INTRODUCTION

The Veteran served on active duty from November 1971 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating actions of the Department of Veterans Affairs Regional Office (RO) in Louisville, Kentucky, which denied service connection for prostate cancer.  The Veteran disagreed with this decision and perfected a timely appeal.  


REMAND

In the February 2011 substantive appeal, the Veteran requested a hearing at the RO before a Veterans Law Judge (VLJ) prior to his claim being reviewed by the Board.  In a May 2011 letter, the RO informed the Veteran that his name had been placed on the list of persons wishing to appear before a VLJ through videoconference equipment.  A few weeks after his claim was certified for appeal, the Veteran submitted another Form 9 and indicated that he did not want a hearing.  See May 2011 Form 9.  In a subsequent letter, the RO informed the Veteran that his name had been removed from the list and that he would no longer be scheduled for a hearing before a VLJ.  

In correspondence received in November 2011, however, the RO clarified the Veteran's intentions and indicated that the Veteran wished to be scheduled for an in-person hearing before a VLJ at the Louisville RO, rather than a videoconference hearing before a VLJ.  A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  

Consequently, a remand of the present appeal is necessary to afford the Veteran his requested hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a hearing before a VLJ at the Louisville, Kentucky RO.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.


The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


